Title: To George Washington from William Moultrie, 7 August 1786
From: Moultrie, William
To: Washington, George



Dear Sir,
Charleston South Carolina Aug. 7 1786

I am honored with your favor of the 14th June last, with Mr Hughes’s letter inclosed.
I must beg leave to apologize for the trouble I have given you in this business of ours.

Your Excellency’s obliging offer to forward a letter to Mr Brindley has induced me to give you this further trouble, by inclosing you a letter for him. I have the Honor to be Dear Sir Your Excellency’s Most Obedt Humble Servant

Willm Moultrie

